     Case 1:19-cv-01719-DAD-JDP Document 23 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ANGEL CORRAL,                              Case No. 1:19-cv-01719-DAD-JDP
12                          Petitioner,                  ORDER GRANTING PETITIONER’S
                                                         MOTION FOR COPY OF DOCKET
13             v.
                                                         ECF No. 22
14    PATRICK COVELLO,
15                          Respondent.
16

17            Petitioner Michael Angel Corral, a state prisoner without counsel, petitioned for a writ of

18   habeas corpus under 28 U.S.C. § 2254. ECF No. 1. Petitioner moved for a copy of the court’s

19   docket in this case. ECF No. 22. The local rules of this court do not provide for such a request.

20   However, we will grant petitioner’s request as a courtesy to him. Petitioner is advised that no

21   such further requests will be granted. The clerk of court is directed to mail petitioner a copy of

22   the docket in this case.

23
     IT IS SO ORDERED.
24

25
     Dated:         August 4, 2020
26                                                       UNITED STATES MAGISTRATE JUDGE
27

28
     Case 1:19-cv-01719-DAD-JDP Document 23 Filed 08/04/20 Page 2 of 2

 1   No. 206.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
